DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set December 10, 2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first switch element having a third terminal, a fourth terminal, and a second gate terminal, the third terminal coupled to the first gate terminal, the fourth terminal configured to receive either a reference voltage from a reference voltage node or a data voltage from a data voltage node” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11, 15-16, 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 11: It recites “the first switch element and the second switch element are of a same type” and “the driving element, the third switch element, the fourth switch element, and the fifth switch element are of a same type”, wherein the term of same type is unclear. For instance, claim 23 recites “the first switch element and the fifth switch element have a top gate structure having a polycrystalline silicon semiconductor pattern” which represents the first switch element and the fifth switch element are of a same type. Furthermore, claim 25 recites “the fifth switch has a bottom gate structure having an oxide semiconductor pattern” and claim 27 recites “the fourth switch element has a top gate structure having a polycrystalline silicon semiconductor pattern”, wherein a same type. Therefore, it is not enable one skill in the art to make and/or use claimed invention.
As to claims 15-16, 23-28: Claims 15-16, 23-28 are dependent claims of claim 11. Therefore, claims 15-16, 23-28 are rejected with same rationale as claim 11.

Claims 29-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a first switch element having a third terminal, a fourth terminal, and a second gate terminal, the third terminal coupled to the first gate terminal, the fourth terminal configured to receive a reference voltage from a reference voltage node”, does not reasonably provide enablement for “a first switch element having a third terminal, a fourth terminal, and a second gate terminal, the third terminal coupled to the first gate terminal, the fourth terminal configured to receive either a reference voltage from a reference voltage node or a data voltage from a data voltage node”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
As to claim 29: It recites “a first switch element having a third terminal, a fourth terminal, and a second gate terminal, the third terminal coupled to the first gate terminal, the fourth terminal configured to receive either a reference voltage from a reference voltage node or a data voltage from a data voltage node”. However, the drawing of the specification does not contain these features. Therefore, it is not enable one skill in the art to make and/or use the claimed invention.
As to claims 30-37: Claims 30-37 are dependent claims of claim 29. Therefore, claims 30-37 are rejected with same rationale as claim 29.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 29-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
As to claim 29: The drawing of the specification omitted structural cooperative relationships are: a first switch element having a third terminal, a fourth terminal, and a second gate terminal, the third terminal coupled to the first gate terminal, the fourth terminal configured to receive either a reference voltage from a reference voltage node or a data voltage from a data voltage node and a common gate line supplied with an emission control signal and coupled to the second gate terminal of the first switch element and the third gate terminal of the second switch element.
As to claims 30-37: Claims 30-37 are dependent claims of claim 29. Therefore, claims 30-37 are rejected with same rationale as claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

Claim(s) 11, 15-16, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2013/0043802 A1), in view of Lee et al (US 2014/0146031 A1), Jung (US 2005/0140605 A1), and In et al (US 2014/0333512 A1).
As to claim 11: Han discloses a circuit (Fig. 5, “a circuit”) comprising: 
a light emitting device (Fig. 5, “a light emitting device OLED”); 
a driving voltage node (Fig. 5, “a driving voltage node VDD”); 
a driving element having a first terminal, a second terminal, and a first gate terminal, the first terminal coupled to the driving voltage node, the second terminal coupled to the light emitting device (Fig. 5, “a driving element Td” having a first terminal, a second terminal, and a first gate terminal, the first terminal coupled to the driving voltage node VDD, the second terminal coupled to the light emitting device OLED); 
a reference voltage node configured to provide a reference voltage via a reference line (Fig. 5, “a reference voltage node REF” configured to provide a reference voltage via a reference line; ¶0027);
a data voltage node configured to provide a data voltage via a data line different from the reference line (Fig. 5, “a data voltage node DL” configured to provide a data voltage via a data line different from the reference line; ¶0026); 
a third switch element between the first terminal of the driving element and the driving voltage node, the third switch element having a third gate terminal (Fig. 5, “a third switch element T4” between the first terminal of the driving element Td and the driving voltage node VDD, the third switch element having a third gate terminal);

a fourth switch element coupled between the second terminal of the driving element and the initialization voltage node (Fig. 5, “a fourth switch element T5” coupled between the second terminal of the driving element Td and the initialization voltage node V1; ¶0095);
a fifth switch element coupled between the reference voltage node and the first gate terminal of the driving element and a first node (Fig. 5, “a fifth switch element T1” coupled between the reference voltage node and the first gate terminal of the driving element and “a first node N1”);
a first switch element, wherein the first node and the first gate terminal of the driving element coupled to the data voltage node through the first switch element different from the fifth switch element (Fig. 5, “a first switch element T3”, wherein the first node and the first gate terminal of the driving element coupled to the data voltage node through the first switch element T3 different from the fifth switch element), 
a first capacitor having a first plate coupled to the first gate terminal and a second plate coupled to the first terminal of the driving element (Fig. 5, “a first capacitor C1” having a first plate coupled to the first gate terminal and a second plate coupled to the first terminal of the driving element Td; Abstract, ¶0033),
wherein, during an initialization time in one horizontal period, the fourth switch element is turned on to supply an initialization voltage to the driving element (Fig. 5, during an initialization time in one horizontal period, the fourth switch element is turned on to supply an initialization voltage to the driving element; ¶0092-0093),  

wherein when the first switch element is on, the data voltage is provide to the driving element (Fig. 5 shows when the first switch element T3 is on, the data voltage is provide to the driving element Td),
wherein when the fifth switch element is on, the reference voltage is provided to the driving element (Fig. 5 shows when the fifth switch element T1 is on, the reference voltage is provided to the driving element).
Han does not expressly disclose a second switch element having a fourth terminal, a fifth terminal, and a second gate terminal, the fourth terminal coupled to the first gate terminal of the driving element, the fifth terminal configured to receive either the reference voltage from the reference voltage node or the data voltage from the data voltage node. However, Lee teaches a circuit comprises a circuit (Fig. 3, a circuit comprises “a second switch element T2” having a fourth terminal, a fifth terminal, and a second gate terminal, the fourth terminal coupled to “a first gate terminal of a driving element T6, the fifth terminal configured to receive either a reference voltage from the reference voltage node Vin or a data voltage from the data voltage node DATA); a fifth switch element coupled between the reference voltage node and the fifth terminal; and a first switch element, wherein the fifth terminal is coupled to the data voltage node through the first switch element different from the fifth switch element (Fig. 3, “a fifth switch element T3” coupled between the reference voltage node Vin and the fifth 
Han and Lee do not expressly disclose a common gate line supplied with an emission control signal and coupled to the second gate terminal of the second switch element and the third gate terminal of the third switch element. However, Jung teaches a circuit comprises a common gate line supplied with an emission control signal and coupled to a second gate terminal of a second switch element and a third gate terminal of a third switch element (Fig. 8, a circuit comprises a common gate line supplied with “an emission control signal En” and coupled to “a second gate terminal of a second switch element M6” and “a third gate terminal of a third switch element M5”; ¶0059). It 
Jung also disclose the emission control signal in one horizontal period includes a first period and a second period (Fig. 9, the emission control signal En in one horizontal period includes “a first period t1” and “a second period t2”). Han, Lee, and Jung do not expressly disclose the initialization time in one horizontal period includes a first period and a second period, wherein the fourth switch element remains on during the entire second period of the initialization time. However, In teaches a circuit comprises a fourth switch coupled between a second terminal of a driving element and an initialization voltage node, wherein during an initialization time in one horizontal period, the fourth switch element is turned on to supply an initialization voltage to the driving element, wherein, the initialization time in one horizontal period includes a first period and a second period, wherein the fourth switch element remains on during the entire second period of the initialization time, during the first period of the initialization time, the third switch element is turned on in response to the emission control signal of a first voltage level to supply a driving voltage to the driving element simultaneously with the 
As to claim 15: Han discloses a second capacitor coupled between the first terminal of the driving element and the driving voltage node and in parallel with the third switch element (Fig. 5, “a second capacitor C2” coupled between the first terminal of the driving element Td and the driving voltage node VDD and in parallel with the third switch element T4).  
As to claim 16: Claim 16 is a dependent claim of claim 11. The prior art Han and In further disclose claim limitation of the driving voltage node is configured to receive the driving voltage and the reference voltage node is configured to receive the reference voltage lower than the driving voltage (Han: Fig. 5, the driving voltage node is configured to receive the driving voltage VDD and the reference voltage node is configured to receive the reference voltage REF; In: Fig. 2, the driving voltage node is configured to receive the driving voltage ELVDD and the reference voltage node is configured to receive the reference voltage Vint lower than the driving voltage; ¶0022). In addition, the same motivation is used as the rejection of claim 16.
As to claim 26: Claim 26 is a dependent claim of claim 11. The combination of the prior arts Han and Lee further disclose claim limitation of the second switch element . 

Claim(s) 23-25, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2013/0043802 A1), in view of Lee et al (US 2014/0146031 A1), Jung (US 2005/0140605 A1), In et al (US 2014/0333512 A1), hereinafter Han as applied to claim 11 above, and further in view of Kim et al (US 2015/0243203 A1).
As to claim 23: Hans does not expressly disclose the first switch element and the fifth switch element have a top gate structure having a polycrystalline silicon semiconductor pattern. However, Kim teaches a circuit comprises a plurality of switch elements (Fig. 9B, a circuit comprises a plurality of switch elements; ¶0114-0122), wherein some of switch elements have a top gate structure having a polycrystalline silicon semiconductor pattern (Fig. 12, a top gate structure having a polycrystalline silicon semiconductor pattern, Abstract, ¶0120-0122). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hans to select a top gate structure for the first switch and the fifth switch, such 
As to claim 24: Hans does not expressly disclose the fifth switch element has a top gate structure having a polycrystalline silicon semiconductor pattern, and the first switch element has a bottom gate structure having an oxide semiconductor pattern. However, Kim teaches a circuit comprises a plurality of switch elements (Fig. 9B, a circuit comprises a plurality of switch elements; ¶0114-0122), wherein some of the switch elements have a top gate structure having a polycrystalline silicon semiconductor pattern and other switch elements having a bottom gate structure having an oxide semiconductor pattern (Fig. 12, some of the switch elements have a top gate structure having a polycrystalline silicon semiconductor pattern and other switch elements having a bottom gate structure having an oxide semiconductor pattern; ¶0114-0122). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hans to select a top gate structure for the fifth switch element and a bottom gate structure for the first switch element, such that the fifth switch element has a top gate structure having a polycrystalline silicon semiconductor pattern, and the first switch element has a bottom gate structure having an oxide 
As to claim 25: Hans does not expressly disclose the first switch element and the fifth switch element have a bottom gate structure having an oxide semiconductor pattern. However, Kim teaches a circuit comprises a plurality of switch elements (Fig. 9B, a circuit comprises a plurality of switch elements; ¶0114-0122), wherein some of the switch elements have a top gate structure having a polycrystalline silicon semiconductor pattern and other switch elements having a bottom gate structure having an oxide semiconductor pattern (Fig. 12, some of the switch elements have a bottom gate structure having an oxide semiconductor pattern; ¶0114-0122). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hans to select a bottom gate structure for the first switch element and the fifth switch element, such that the first switch element and the fifth switch element have a bottom gate structure having an oxide semiconductor pattern as taught by Kim. The motivation would have been in order to provide a TFT backplane having at least one TFT with oxide active layer and at least one TFT with poly-silicon active layer. In the embodiments of the present disclosure, at least one of the TFTs implementing the circuit of pixels in the active area is an oxide TFT (i.e., TFT with oxide 
 As to claim 27: Hans does not expressly disclose the fourth switch element has a top gate structure having a polycrystalline silicon semiconductor pattern. However, Kim teaches a circuit comprises a plurality of switch elements (Fig. 9B, a circuit comprises a plurality of switch elements; ¶0114-0122), wherein some of the switch elements have a top gate structure having a polycrystalline silicon semiconductor pattern (Fig. 12, some of the switch elements have a top gate structure having a polycrystalline silicon semiconductor pattern; ¶0114-0122). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hans to select a top gate structure for the fourth switch element, such that the fourth switch element has a top gate structure having a polycrystalline silicon semiconductor pattern as taught by Kim. The motivation would have been in order to provide a TFT backplane having at least one TFT with oxide active layer and at least one TFT with poly-silicon active layer. In the embodiments of the present disclosure, at least one of the TFTs implementing the circuit of pixels in the active area is an oxide TFT (i.e., TFT with oxide semiconductor) while at least one of the TFTs implementing the driving circuit next to the active area is a LTPS TFT (i.e., TFT with poly-Si semiconductor) (Kim: Abstract). 
As to claim 28: Hans does not expressly disclose the driving element and the third switch element have a top gate structure having a polycrystalline silicon semiconductor pattern, and the second switch element has a bottom gate structure having an oxide semiconductor pattern. However, Kim teaches a circuit comprises a 

Response to Arguments
Applicant’s arguments on December 10, 2021 have been considered but are moot in view of new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693